BLUE, Judge.
Marty Snyder appeals the order granting her petition for an increase in child support for the parties’ minor child. We agree with her contention that the trial court erred by failing to make the increase retroactive to the date the petition was filed. The record shows that the need for increased child support and the father’s ability to pay existed on that date. Therefore, the trial court abused its discretion by not making the increased support award retroactive. See Browne v. Browne, 569 So.2d 1378 (Fla. 2d DCA 1990). Additionally, the record shows that the father was in a substantially superi- or financial position to the mother. Therefore, the trial court erred by not awarding attorney’s fees to her. See § 742.045, Fla. Stat. (1993).
Accordingly, we affirm the order increasing the amount of child support but direct that the order be retroactive to the date the petition for increase was filed. We reverse the denial of attorney’s fees and direct the trial court to award reasonable fees to the mother.
THREADGILL, C.J., and PATTERSON, J., concur.